DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/13/2021.
	Claims 43-45 are newly added claims.  Claims 21-45 are pending in this present application, while claims 35-42 were previously withdraw from the election/restriction responded on 9/18/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


21,22,24-26,28,29,32,43,45 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipate by Yoon et al U.S 6017358.
Claim 21, 43: Yoon et al disclose a device for grasping tissue comprising as best seen in figures 4, 26: a main body 40/42 (it is noted that main body is part of area 40 and 42) comprising a barrel portion 32/42( it is noted that area 32 and 42 are also part of a barrel portion) having a lumen extending therethrough; a first jaw 50a rotatably coupled to the main body; a second jaw 50b, wherein the first jaw 50a is biased closed toward the second jaw 50b; and a proximal arm 51a,b extending from the first jaw, wherein the device is configured such that a force applied to the proximal arm 51a opens the first jaw relative to the second jaw ; it is noted that the first jaw 50a is in contact with the second jaw 50b as claimed 43 (see col. 4, lines 35-39, lines 64-col. 5, line 4, col.l 10, lines 21-64 (the outer member 42, inner member 24/44 define a shaft that is rotable in barrel 42)
Claims 22,24-26: Yoon et al disclose wherein the first jaw 50a is rotatably coupled to the main body 40 via a torsional spring 72.,., wherein the device is configured such that removing the force applied to the proximal arm 51 a,b allows the first jaw to bias toward the second jaw., wherein the device is configured such that advancement of an actuation rod44 through the lumen contacts the proximal arm and opens the first jaw 50a relative to the second jaw 50b., wherein the device is configured such that withdrawal of an actuation rod 44 from the lumen allows a return bias of the first jaw to close the first jaw relative to the second jaw.
Claims 28, 29, 32: Yoon et al disclose wherein the main body40/42 comprises a tapered proximal end (the taper is at the angle area 70, fig. 4), wherein a proximal end of the main body is rounded as best seen in fig. 5a; wherein at least a portion of the proximal arm 51 a,b Is exposed from the main body.
Claim 45:  Yoon et al disclose  disclose (see annotated fig. 26)
A device for grasping tissue comprising:
a main body 40/42 having a lumen extending therethrough;
a first jaw 50a rotatably coupled to the main body;
a second jaw 50b, wherein the first jaw is biased closed toward the second jaw; and
a proximal arm 51a extending from the first jaw, wherein the device is configured such that aforce applied to the proximal arm opens the first jaw relative to the second jaw (see col. 4, lines 35-39, line 64- col 5, line 4, it is noted that the outer member 42, inner member 44 define a shaft that is rotatable in barrel 42).


    PNG
    media_image1.png
    575
    858
    media_image1.png
    Greyscale





Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 27, 30, 31,33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al.
Claims 27, 30, 31: Yoon et al disclose the invention substantially as claimed, but is silent regarding wherein a diameter of the distal end of a barrel portion is more than a diameter of the proximal end; wherein a diameter of the barrel portion is more than a diameter of the first and second jaws in a dosed configuration; wherein a diameter of a proximal end of the main body is more than a diameter of a distal end of the main body. It would have been obvious to modify the diameter of the distal end of a barrel portion is more than a diameter of the proximal end; wherein a diameter of the barrel portion is more than a diameter of the first and second jaws in a closed configuration; wherein a diameter of a proximal end of the main body is more than a diameter of a distal end of the main body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art. In re.Aller,220F,2d454,105 USPQ 233.
Claims 33, 34: Yoon et al disclose the invention substantially as claimed, but is silent regarding wherein at least a portion of the device comprises a .
Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive.   Applicant’s argument that Yoon et al fail to teach a first jaw is biased closed toward a second jaw and a device is configured such that a force applied to a proximal arm opens the first jaw relative to the second jaw.  The examiner disagrees.  It is noted that the above annotated fig. 24 above does disclose a first jaw 50a is biased closed toward a second jaw 50b and a device is configured such that a force applied to a proximal arm 51a opens the first jaw relative to the second jaw (see col. 4, lines 35-39, line 64-col. 5, line 4).  Regading to the statement of intended used and other functional statements have been carefully considered but are deem no to impose any structural limitations on the claims distinguishable over Yoon et al fig. 24 which is capable of being used as claimed if one desires to do so.  Therefore, Yoon et al meet the claims limitations.

The examiner would maintain on the In re Aller case law to reject the claims.  In the instant case it appears there has been no criticality placed on the specific wherein a diameter of the distal end of a barrel portion is more than a diameter of the proximal end; wherein a diameter of the barrel portion is more than a diameter of the first and second jaws in a dosed configuration; wherein a diameter of a proximal end of the main body is more than a diameter of a distal end of the main body, as evidence in applicant’s specification at paragraphs 5, 28 (in some variation of the barrel portion) with no preference to one dimension is over another nor any evidence of unexpected results.  Further, the modification of the Yoon et al device appears to be within the scope of one having ordinary skill and would not destroy any functionality of the device, nor produce any unexpected result.
	In summary , Yoon et al  appear to teach that the rejections of claims 27, 30 and 31 under 35 USC 103 are proper.
The same argument will apply to the rejection of claims 33, 34.  The examiner would maintain on the Re-Leshin, case law to reject the claims.  It is noted that there has been no advantage to select a known material on the basic of the suitability for the intended use or as a matter of obvious design choice.  Further, the modification of the Yoon et al device appears to be within the scope of one having ordinary skill and would not destroy any functionality of the device, 
appear to teach that the rejections of claims 33, 34 under 35 USC 103 are proper.
Allowable Subject Matter
Claims 23-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771